On August 12,1998, this court suspended respondent, David Clay Maxwell, Attorney Registration No. 0039122, last known business address in Newark, Ohio, for a period of two years, with one year of the suspension to be stayed on conditions. On January 25, 1999, relator, Disciplinary Counsel, filed a motion requesting this court to issue an order directing respondent to appear and show cause why he should not be held in contempt for failing to obey this court’s August 12, 1998 order. Upon consideration thereof,
IT IS ORDERED by this court that the motion be, and is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty *1437days from the date of this order why respondent should not be held in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.